Opinion filed November 3, 2005 












 








 




Opinion filed November 3, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00143-CV 
 
                                                    __________
 
                                      LESLIE
GARNETT, Appellant
 
                                                             V.
 
   OLIVER
DAVIS, INDIVIDUALLY AND D/B/A O. D. DISTRIBUTING CO.,                                                              Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                        Midland
County, Texas
 
                                                Trial
Court Cause No. CC-11640
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
The judgment was
signed on March 23, 2005.  Both a motion
for new trial and a notice of appeal were timely filed.  On August 4, 2005, this court issued an order
determining that Leslie Garnett had not filed a proper affidavit with his
affidavit of inability to pay costs on appeal. 
The August 4 order directed Garnett to file the clerk=s record and the reporter=s record in this court on or before October 11,
2005.




On September 29,
2005, the clerk of the trial court informed this court in writing that Garnett
had neither filed a designation of record nor made financial arrangements for
the record.  The clerk of this court
wrote Garnett on September 29, 2005, and advised him to forward to this court
proof that he had filed in the trial court by October 14, 2005, a designation
of the appellate record and payment for the appellate record.  Garnett has not complied with our letter of
September 29.  On October 24, 2005, the
court reporter informed this court in writing that Garnett had not paid for the
reporter=s record on the merits.
As of this date,
neither the clerk=s record nor the reporter=s record on the merits have been filed.  The failure to file the clerk=s record and the reporter=s record on the merits of this appeal appear to be
due to Garnett=s actions. 
TEX.R.APP.P.37.3(b) & (c).
The motion to
dismiss for want of prosecution filed in this court by Oliver Davis
individually and d/b/a O. D. Distributing Co. is granted.
The appeal is
dismissed.
 
PER CURIAM
 
November 3, 2005
Not designated for
publication.  See TEX.R.APP.P.
47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.